          Case 3:19-cv-00635-JCH Document 18 Filed 07/03/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT


ANNE WEST                                             CIVIL ACTION NO.: 3:19-cv-0635 JCH

                        Plaintiff,

v.

ICON HEALTH & FITNESS, INC.                           July 3, 2019
               Defendants.



DEFENDANT’S THIRD CONSENTED TO MOTION FOR EXTENSION OF TIME TO
FILE AN ANSWER OR MOTION ADDRESSED TO THE PLAINTIFF’S COMPLAINT
AND PLAINTIFF’S FIRST CONSENTED TO MOTION TO EXTEND THE TIME FOR
       HER TO ACCEPT THE DEFENDANT’S OFFER OF COMPROMISE

       The parties, by and through their undersigned counsel, hereby jointly move this Court for

a final brief extension of time for the Defendant, ICON Health & Fitness, Inc. (“ICON”), to

respond to the Complaint and for the Plaintiff, Anne West (“West”), to respond to ICON’s Offer

of Judgment. As of today, July 3, 2019, the parties have reached a settlement agreement in

principle, but respectfully request one (1) additional week to finalize the terms of their

agreement. Accordingly, and in light of the holiday weekend, the parties propose the following

revised deadlines:

                    ICON may respond to the Complaint by Friday, July 12, 2019; and

                    West may respond to Defendants’ Offer of Judgment by Friday, July 12,
                     2019.
          Case 3:19-cv-00635-JCH Document 18 Filed 07/03/19 Page 2 of 3




        West further agrees that, in the interim, she will not seek a default judgment against

ICON.

        ICON notes the Court’s order granting its second motion to extend the time for it to

respond to West’s complaint wherein it advised that the extension to July 3, 2019 would be the

last extension. However, based on the developments noted above, ICON asks the Court’s

forbearance for this final extension.

                                                  DEFENDANT,
                                                  ICON HEALTH & FITNESS, INC.


                                              By:/S/ Christopher J. Lynch (ct07308)
                                                 Christopher J. Lynch, Esq.(ct07308)
                                                 Ryan Ryan Deluca LLP
                                                 CityPlace II
                                                 185 Asylum Street, 6th Floor
                                                 Hartford, CT 06103
                                                 Phone: 860-785-5025
                                                 Fax: 860-785-5040
                                                 cjlynch@ryandelucalaw.com
          Case 3:19-cv-00635-JCH Document 18 Filed 07/03/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 3, 2019, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.


                                              __/S/ Christopher J. Lynch (ct07308)
                                                     Christopher J. Lynch, Esq.
